     Case 3:11-cv-01609-CCC-EB Document 311 Filed 04/02/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID E. HILL,                           :   CIVIL ACTION NO. 3:11-CV-1609
                                         :
                   Plaintiff             :   (Chief Judge Conner)
                                         :
             v.                          :
                                         :
HARRY LAPPIN, et al.,                    :
                                         :
                   Defendants            :

                                      ORDER

      AND NOW, this 2nd day of April, 2020, upon consideration of the Motion

(Doc. 310) for Enlargement of Time filed by Defendants Bledsoe, Hepner, Saylor,

Edinger, and Carrasquillo, it is hereby ORDERED that the time in which the parties

may file their pretrial memoranda is GRANTED. The parties shall file their pretrial

memoranda no later than thirty days prior to trial.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
